Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendments are Arguments
Amendments and arguments provided on 06/25/2021 have been fully considered and are not found to place the application in a condition for allowance.
Regarding the title of the invention, while the applicant uses the obscure term “light conveyor” to refer to a light guide, such a term is not helpful in the title of the invention. To “convey” means to transport or to carry. However, the term “light conveyor” as used by the applicant is better understood as a light guide since it does not transport or carry the light as the term “convey” would suggest. While the specification provides enough context to a reader to understand that a light conveyor is such a light guide, the title does not carry such context. As such, this term “light conveyor” is not accepted in the title of the invention and the examiner suggests using the better understood term “light guide”.
Regarding the argument that Baldwin does not teach the opening within the rear face, the Office agrees that Baldwin does not specifically teach the term “rear face”, however, as admitted by the applicant, Baldwin clearly teaches in col. 7, lines 52-56, that “it should be understood that similar or alternative runs can be utilized on other sides, edges, faces, or locations on the device as well”. As such, while such an amendment overcomes the rejection under 35 USC § 102, the claims are rejected 
Furthermore, the Office strongly but respectfully disagrees with the argument that Baldwin teaches away from including such an opening on a rear face. As mentioned above Baldwin teaches that such an opening can be utilized on other sides, edges, faces, or locations on the device. Baldwin does not exclude the rear face of the device from including such an opening. In fact, in col. 9, lines 38-41 Baldwin clearly teaches input devices similar to element 200 of Baldwin that are disposed on the back side of the device. Such a teaching further makes it clear that such an opening can also be disposed on a rear face of the device.
As such, the arguments are not found persuasive and the application is not placed in a condition for allowance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
	The following title is suggested: “Electronic Device Having a Light Guide for Receiving Light Sensor Inputs”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin, US 9,207,810 B1, hereinafter “Baldwin”.
	Regarding claim 1, Baldwin teaches an electronic device (col. 4, lines 21-28, fig. 2, element 220) comprising: a light source (col. 6, lines 6-21, fig. 5, element 508); a light sensor (col. 6, lines 6-21, fig. 5, element 514); a housing including an opening within a face of the device (fig. 2, display device 220 includes a housing; see openings or exposed regions 202, 204, 206; col. 4, lines 29-49); a light conveyor (col. 6, lines 6-21, fig. 5, element 502) configured to convey light from the light source to the light sensor (col. 2, lines 28-43) and comprising a portion facing the opening within the face (fig. 2, portions 202, 204 and 206 are such portions facing the opening), wherein the light conveyor allows the amount of light conveyed from the light (col. 2, lines 44-57); an input command unit configured to output an input command based on an amount of light sensed by the light sensor (col. 10, lines 35-45; col. 12, lines 14-27).
	Baldwin does not specifically teach that the face of the electronic device is a rear face.
	However, Baldwin teaches in col. 7, lines 52-56 that “it should be understood that similar or alternative runs can be utilized on other sides, edges, faces, or locations on the device as well”. Furthermore, in col. 9, lines 38-41 Baldwin clearly teaches “the device can include a touch- and/or pressure-sensitive element around at least a portion of the device, such as on the back and/or sides of the device.” Note that element 200 of Baldwin is also a touch/pressure sensitive element.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the teachings of Baldwin in order to place the opening within a rear face of the device. Baldwin clearly teaches that the edge or face on which the openings are formed is not limited to the side edge of the device and further teaches placing input devices on the back side of the device, motivating one of ordinary skill in the art to simply change the location of the openings in order to detect inputs provided at the back side of the device.

	Regarding claim 2, Baldwin teaches that the light conveyor comprises a light guide (col. 3, lines 51-56).

	Regarding claim 4, Baldwin teaches that the light conveyor comprises a light guide (col. 3, lines 51-56).

	Regarding claim 5, Baldwin teaches a display panel, wherein the light source is arranged additionally to illuminate the display panel (col. 6, lines 31-35).

	Regarding claim 6, Baldwin teaches that the input command unit is configured to output an input command when the amount of light sensed by the light sensor is above a determined threshold or a variation in the amount of light sensed by the light sensor is above a determined threshold (col. 11, lines 35-40; col. 10, lines 31-39 see the comparing of intensities which necessarily requires such a threshold).

	Regarding claim 7, Baldwin teaches a control unit configured to take an action in response to receiving the output input command when a compatible application is running on the electronic device (col. 12, lines 23-27, “image viewing application” is such a compatible application for performing a zoom action; also see col. 10, lines 7-11, activation of touch mode “upon opening an appropriate application”).

	Regarding claim 8, Baldwin teaches that the action depends on the compatible application that is running on the electronic device (col. 12, lines 23-27, “image viewing application” is such a compatible application for performing a zoom action; also see col. 10, lines 7-11, activation of touch mode “upon opening an appropriate application”).

	Regarding claim 9, Baldwin teaches that the electronic device is a mobile device (fig. 1a, element 104, col. 2, lines 61-64).

	Regarding claim 10, Baldwin teaches a method of operating an electronic device (fig. 8, col. 10, lines 1-2), the method comprising: following a user obstructing an opening within a face of a housing and a portion of a light conveyor facing the opening within the face which causes the amount of light conveyed by the light conveyor from a light source to a light sensor to be adjusted (col. 2, lines 44-57; col. 5, lines 14-17), determining an amount of light sensed by the light sensor (col. 10, lines 35-39; also see col. 12, lines 14-26); and outputting an input command based on the determined amount of light (col. 10, lines 42-45 and col. 12, lines 20-27).
	Baldwin does not specifically teach that the face of the electronic device is a rear face.
	However, Baldwin teaches in col. 7, lines 52-56 that “it should be understood that similar or alternative runs can be utilized on other sides, edges, faces, or locations on the device as well”. Furthermore, in col. 9, lines 38-41 Baldwin clearly teaches “the device can include a touch- and/or pressure-sensitive element around at least a portion of the device, such as on the back and/or sides of the device.” Note that element 200 of Baldwin is also a touch/pressure sensitive element.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the teachings of Baldwin in order to place the opening within a rear face of the device. Baldwin clearly teaches that the edge or face on which the openings are formed is not limited to the side edge of the device and further teaches placing input devices on the back side of the device, motivating one of ordinary skill in the art to simply change the location of the openings in order to detect inputs provided at the back side of the device.

	Regarding claim 11, Baldwin teaches determining whether a compatible application is running on the electronic device and taking an action in response to the output input command when a compatible application is running on the electronic device (col. 12, lines 23-27, “image viewing application” is such a compatible application for performing a zoom action; also see col. 10, lines 7-11, activation of touch mode “upon opening an appropriate application”).

	Regarding claim 12, Baldwin teaches that the action depends on the compatible application that is running on the electronic device (col. 12, lines 23-27, zooming action is dependent on whether the image viewing application is running; also see col. 10, lines 7-11, activation of touch mode “upon opening an appropriate application”).

	Regarding claim 13, Baldwin teaches determining whether a compatible application is running on the electronic device (col. 12, lines 23-27, zooming action is dependent on whether the image viewing application is running; also see col. 10, lines 7-11, activation of touch mode “upon opening an appropriate application”).
	Baldwin does not specifically teach ignoring the output input command when no compatible application is running on the electronic device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to perform such ignoring of the generated input command, however. As taught by Baldwin in col. 10, lines 7-11 the touch input generated by the optical sensor may be activated based on whether, for example, an appropriate application for detecting the input provided is running. Baldwin further provides an example in col. 8, lines 17-31 of providing an input only when a certain application is running. As such, it would have been obvious to one of ordinary skill to ignore such an input when no compatible application is running. One would have been motivated to make such a modification in order to ensure that only intentional inputs for appropriate applications are provided and avoid inadvertent and erroneous inputs, thus providing a more reliable inputting means.


Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903.  The examiner can normally be reached on weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEPEHR AZARI/Primary Examiner, Art Unit 2621